DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted September 24, 2021, has been reviewed by the examiner and entered of record in the file.  
2.	Claims 1 and 13 are amended. Claims 1-13, 15 and 16 are pending in the application.
Status of the Claims
3.	Applicant previously elected the following species: (1) the species of claim 2:
 
    PNG
    media_image1.png
    204
    232
    media_image1.png
    Greyscale
, (2) a wound dressing as a specific pharmaceutical appliance, and (3) a suspension as the specific composition form, and (4) a wound dressing as a specific carrier or vehicle.
4.	Accordingly, claims 6 (drawn to a capsule), 10 (drawn to an ingestible composition) and 16 (drawn to a liposome or micelle) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
6.	Claims 1-5, 7-9, 11-13 and 15 are under examination in the instant office action.

Previous Claim Rejections - 35 USC § 103
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 1, 3-5, 7-9, 11-13 and 15 were previously rejected as being unpatentable over Gadir et al., in view of Boateng et al.
	In view of Applicant’s amendment to claim 1 in which the genus of compounds according to structure (I) is limited such that one of R1 and R2 is not –H, the previous obviousness rejection is overcome and is withdrawn.
However, upon further consideration, a new ground(s) of rejection is made, please see below.

9.	Claims 1, 3-5, 7-9, 11-13 and 15 were previously rejected as being unpatentable over Seca et al., Natural Product Communications 2008 (hereafter referred to as “Seca et al.”), in view of Boateng et al., Journal of Pharmaceutical Sciences 2008.
	Claim 1 recites a composition comprising a compound of structure (I): 

    PNG
    media_image2.png
    180
    191
    media_image2.png
    Greyscale
and a biocompatible carrier. 
	Seca et al. teach the biological and pharmacological activity of pimarene diterpenoid derivatives, i.e. “such as antitumor, cytotoxic, antimicrobial, tumor-promoting and anti-inflammatory activities,” (page 399, right column, first sentence). In particular, Seca et al. teach compound 57, at page 401:

    PNG
    media_image3.png
    161
    233
    media_image3.png
    Greyscale

 (which is a structural homolog of Applicant’s instant the pimarene diterpenoid structure of claim 1 wherein R1 is H and R2 is -OH).  
	As such, the only difference between the compound taught by Seca et al. and Applicant’s instant compound is that the pimarene diterpenoid of Seca et al. is a positional isomer of Applicant’s instantly claimed pimarene diterpenoid, i.e. Seca et al. discloses a hydroxyl substitution in the ortho- position relative to the dimethyl moiety, while Applicant recites a hydroxyl substitution in the para- position relative to the dimethyl moiety (when Applicant’s R2 is –OH). 
	Yet, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over Wang et al., and would reasonably expect that the similar ketamine analog would have similar pharmacokinetic properties, oral availability, antidepressant potency, and/or duration of effect.
	"An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990). See MPEP § 2144 for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds.
	Thus, preparing a composition comprising a homolog of the known diterpene compound 57 and a biocompatible carrier is recognized as within the ordinary capabilities of one skilled in the art.
	Claim 11 is drawn to the composition of claim 1, wherein the composition is topical. Claim 3 is drawn to the composition of claim 1, wherein the composition is a component of a pharmaceutical appliance, comprising a wound dressing (claim 4), wherein the composition is in the form of a suspension (claim 5) and comprises a carrier or vehicle (claims 12 and 13).  Claims 7-9 are drawn to the composition of claim 1, and further limit the concentration of the compound of structure (I).  Claim 15 is drawn to the composition of claim 1, and limits wherein the composition comprises additional fillers, diluents, agents, buffers, etc.
Seca et al differs from the composition of claims 3-5, 7-9, 11-13 and 15 in that Seca et al does not teach wherein compound 57 is in the form of a suspension for topical use. 
	However, Boateng et al discuss wound dressings, and disclose that “[t]raditional wound healing agents include topical liquid and semi-solid formulations,” [emphasis added] (see under “Traditional Wound Healing Agents” at page 2899, column 1) and that topical pharmaceutical formulations are prepared as liquid (solutions, suspensions and emulsions) and semi-solid (ointments and creams), (please see first sentence under Topical Pharmaceutical Formulations at page 2899, column 1).  
	As such, one skilled in the art would expect that a homolog of compound 57 would demonstrate the antibacterial and anti-inflammatory properties discussed by Seca et al., and would therefore be useful in a topical formulation, e.g. as a wound healing agent. 
	Regarding claims 7-9, the concentration of the active compound of structure (I) in composition is a result-effective variable. It would have been customary for one of skill in the art to determine the optimal concentration in order to best achieve the desired results (i.e. improved wound healing). See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
	Regarding claims 12, 13 and 15, Boateng et al teach several types of dressings that include various carriers, fillers, diluents and excipents, in particular: alginate (wherein the alginate fibres act as both an adsorbent and a protectant, including mechanical Boateng et al discuss wherein the above wound dressings incorporate drugs that, “play an active role in the wound healing process either directly or indirectly as  cleansing or debriding agents for removing necrotic tissue, antimicrobials which prevent or treat infection or growth agents (factors) to aid tissue regeneration,” (see at page 2905, column 2, first paragraph). Boateng et al teach controlled-release agents: “[m]ost modern dressings are made from polymers which can serve as vehicles for the release and delivery of drugs to wound sites… The polymeric dressings employed for controlled drug delivery to wounds include hydrogels, hydrocolloids and alginate dressings,” (see at page 2908, column 1, first paragraph under “Polymeric Drug Delivery Dressings”).
	Thus, all the claimed elements were known in the prior art and one skilled in the art would have been motivated to prepare a homolog of the pimarene diterpenoid compound 57 in a pharmaceutical composition as a component in a topical wound dressing, comprising one or more various carriers, fillers, diluents and excipients as taught by Boateng et al, with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007).
	Accordingly, a prima facie case of obviousness is established.

Claim Objections
10. 	Claim 2 is objected to as being dependent upon a rejected base claim. 

Conclusion
11.	In conclusion, claims 1-13, 15 and 16 are present in the application, and claims 6, 10 and 16 are presently withdrawn from consideration.  Claims 1, 3-5, 7-9, 11-13, and 15 are rejected. Claim 2 is objected to. No claim is currently allowable.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L COPPINS/Examiner, Art Unit 1628    

/CRAIG D RICCI/Primary Examiner, Art Unit 1611